DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 04/12/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	Claims 1, 6, 8, 9, 11-13, 27 and 28, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The amended claim 1 currently requires the channel to define ‘at least a portion’ of a flow path. No sufficient and adequate support was found for this feature in the original specification. It is further emphasized that the original specification describes the channel as comprising a ‘first end and a second end ...connected to a single inlet port’, where the single port is ‘connected to both ends of the channel in a loop configuration’. Contrary to the applicant’s arguments, Figure 8 does not support any other than the loop configuration because, first, it appears to pertain to a different embodiment not having a single inlet port and the chambers connected as shown in figures 1 A-B.  Moreover, Figure 8 does not provide sufficient support to any structure due to the extremely poor quality of the image.  It is maintained that the instant claims are not commensurate in scope with the original disclosure.
5.	Claims 1, 6, 8-9, 11-13, 27 and 28, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In the amended claim 1, it is unclear from the claim language what structural features of the film must configure it for the intended functionality as recited.  
. 
Claim Rejections - 35 USC § 102

6.	Claims 1, 27 and 28 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yue  et al., [US 20110020179]. 
	With respect to claims 1, 27 and 28, Yue discloses microfluidic devices comprising, as shown in Figures 19 and 17, a substrate accommodating a fluid flow path that includes a main channel 1970 with a single open end 1960 employed as an inlet; and at least one chamber 1980 with a respective single chamber port, capable to function as recited .The fluid flow path can be covered and sealed with thermoplastic film 1720 having vent holes 1742, where the film  can be made of transparent thermoplastic materials, such as polycarbonates [see, for example, paragraphs [0084], [0086]], and can be employed to permit venting / off-gassing, thus preventing gas fouling.  It is further noted that the features not positively recited as part of the claimed invention, are not accorded patentable weight when evaluated for patentability. 

Claim Rejections - 35 USC § 103

7.	Claims 6, 8, 9 and11-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yue et al.  
Yue does not expressly teach the film thickness as recited in the instant claims. However, it would have been an obvious engineering choice within ordinary skills of an artisan before the effective filing date of the claimed invention, to have modified the invention of Yue by having varied the film thickness [as well as related impermeability to liquids] within wide ranges of values [including those recited], depending on particular goals of testing, in order to optimize the film thickness/impermeability as result effecting parameters and diversify the tests to be performed. 

Drawings

8.	The drawings, including the replacement drawings of 04/12/2022, are objected to as introducing new matter because the original disclosure does not provide sufficient support for the particulars of the cross-section as shown in Figure 1A. Additionally, the drawings still fail to show the film ‘covering’ [i.e., placed on top of] the channel as currently recited. Additionally, Figure 8 is objected to as failing to clearly show and properly reference the structure applicant is arguing about in the latest reply. Formal drawings for figures 8-9 are requested. The objection to the drawings will not be held in abeyance.  
Response to Arguments

9.	All of the Applicant s arguments have been fully considered but they are not persuasive, or moot in view of new grounds of rejection.   
	Applicant asserts that Yue et al.  do not teach the thermoplastic film as recited in the instant claims. 
	Examiner disagrees. As shown above, the cited art does teach such film. It is emphasized that the device of Yue includes and/or suggests all positively included structural features of the instant claims as recited, and, thus, meets the claims. , 	 

Conclusion

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798